NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
               citable as precedent. It is a public record. The disposition
               will appear in tables published periodically.




 United States Court of Appeals for the Federal Circuit

                                         05-3216


                                   NORMA MANARES,

                                                        Petitioner,

                                             v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                        Respondent.

                          ______________________________

                           DECIDED: February 9, 2006
                          ______________________________



Before MICHEL, Chief Judge, FRIEDMAN, Senior Circuit Judge, and LINN, Circuit

Judge.

PER CURIAM.

                                        DECISION

         The decision of the Merit Systems Protection Board, Manares v. Off. of Pers.

Mgmt., 2005 M.S.P.B. LEXIS 1866, No. SF-0831-04-0347-I-1 (M.S.P.B. May 3, 2005),

which affirmed the Office of Personnel Management’s final determination that the

petitioner Norma Manares was not entitled to a civil service survivor annuity, is affirmed
on the basis of the opinion of the Board’s administrative judge, Manares v. Off. of Pers.

Mgmt., 2004 M.S.P.B. LEXIS 3437, No. SF-0831-04-0347-I-1 (M.S.P.B. July 14, 2004).




05-3216                                    2